THIRD AMENDMENT TO

COLLATERAL PROTECTION AGREEMENT

This Third Amendment to the Collateral Protection Agreement (“First Amendment”)
is entered into as of June 25, 2007, by and between JD Holdings Inc., a
California corporation (“JD Holdings”), and Innovo Group, Inc., a Delaware
corporation (collectively, with its subsidiary Joe’s Jeans, Inc., “Innovo”).

W I T N E S S E T H:

WHEREAS, Innovo and JD Holdings, successor to JD Design LLC, previously entered
into that certain Collateral Protection Agreement dated October 13, 2006, the
First Amendment dated October 30, 2006 and the Second Amendment dated April 13,
2007; and

WHEREAS, the parties deem it to be in its best interest to modify the Collateral
Protection Agreement to amend the date set forth in Section 1.5.A.; and

NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Section 1.5 of the Collateral Protection Agreement, as amended by the Second
Amendment, is hereby amended by deleting the phrase “on June 30, 2007” and
replacing it with “on December 31, 2007”.

2. Except as set forth herein or as amended by this Third Amendment, all other
terms and conditions of the Collateral Protection Agreement, the First Amendment
and the Second Amendment shall remain the same and shall be in full force and
effect. Any capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Collateral Protection Agreement, First Amendment or
Second Amendment, as the case may be. In the event of a conflict between this
Third Amendment and the Collateral Protection Agreement, the Collateral
Protection Agreement shall govern.

3. This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

1

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first set forth above.

INNOVO GROUP INC.

     
By:
  /s/ Marc Crossman
 
   
Its:
  CEO, President and CFO



    JD HOLDINGS, INC.

     
By:
  /s/ Joseph M. Dahan
 
   
Its:
  President

2